Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 14, 2016

                                    No. 04-16-00223-CV

CITY OF SAN ANTONIO, acting by and through City Public Service Board ("CPS Energy"),
                                 Appellants

                                             v.

                      TOMMY HARRAL CONSTRUCTION, INC.,
                                 Appellee

                 From the County Court at Law No. 2, Bexar County, Texas
                                 Trial Court No. 383269
                          Honorable Jason Wolff, Judge Presiding


                                       ORDER
Sitting:     Karen Angelini, Justice
             Patricia O. Alvarez, Justice
             Jason Pulliam, Justice


       The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.

                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2016.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court